Citation Nr: 1520620	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to October 1997 and from January 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran originally filed a substantive appeal for the issue of entitlement to service connection for bilateral hearing loss, a psychiatric disability and a back disability.  The Board denied the Veteran's claim for service connection in August 2010 and remanded the issues of entitlement to service connection for a back disability and a psychiatric disability.  Since that time, the Appeals Management Center granted the Veteran's claim for service connection for a psychiatric disability in a December 2012 decision.  Therefore, the only issue remaining before the Board at this time is the issue of entitlement to service connection for a back disability. 

When this case was most recently before the Board in September 2014, it was remanded for further development.  It is now before the Board for further appellate action.
 
In February 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2012 Board remand, the Board requested that the Veteran receive a new VA examination and that the examiner provide an opinion that specifically addresses whether any other disability existed that was superimposed upon the congenital or development defect.  The examiner was asked to also comment on the April 2007 VA examiner's diagnosis of chronic lumbar spine strain, the service treatment records documenting complaints of low back pain with findings of very early spondylosis and sacralization, and the Veteran's complaints of low back pain since service.  The examiner did not comply with the remand directives.  For this reason, the case must be remanded for a new VA examination and opinion.  

The Veteran testified during the February 2015 hearing that he received an MRI at the VA.  The MRI results are not included in the claims file.  A January 2015 treatment record notes that a MRI was scheduled for the Veteran in February 2015.  It unclear if this MRI was for the Veteran's shoulder or back.  Any outstanding MRI studies of the Veteran's back should be obtained in order to determine whether it is relevant to the Veteran's claim.  

The Veteran also testified that he was receiving chiropractic treatment at the VA.  These records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records prior to June 2013 and since January 2015 and associate these records with the claims file.  These records should include VA chiropractic treatment, and possible MRI studies dated in 2015.
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

(a)  Provide a diagnosis for the Veteran's back disability.  

(b) Explain whether the disability is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  

(c)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that back disability pre-existed active service.

(e)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(f)  If any responses above are negative, provide an opinion as to whether the current spine disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

The examiner's attention is directed to the Veteran's testimony that he was slammed into a locker during his second period of service in February 2005 injuring his back.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




